Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed FPC connector comprising a first insulating layer, a first circuit layer, a second insulating layer, a third insulating layer, and a second circuit layer; ends of a plurality of conductive strips of the second circuit layer pass through the third insulating layer and are correspondingly connected to the plurality of conductive strips of the first circuit layer; the first circuit layer and the second insulating layer each has a forepart extending beyond a front end of each of the first insulating layer, the third insulating layer, and the second circuit layer, along with the remaining elements of the claim.
Regarding Claim 7, the prior art does not disclose or suggest the claimed FPC connector comprising: a first insulating layer, a first circuit layer, a second insulating layer, a third insulating layer, a second circuit layer, and a reinforcing plate; ends of a plurality of conductive strips of the second circuit layer pass through the third insulating layer and are correspondingly connected to the plurality of conductive strips of the first circuit layer; the first circuit layer, the third insulating layer, and the first insulating layer each has a forepart extending beyond a front end of the second insulating layer, along with the remaining elements of the claim;
Regarding Claim 12, the prior art does not disclose or suggest the claimed touch-sensitive screen comprising: an FPC connector comprising: a first insulating layer, a first circuit layer, a second insulating layer, a third insulating layer, and a second circuit layer; ends of the plurality of conductive strips of the second circuit layer pass through the third insulating layer and are correspondingly connected to the plurality of conductive strips of the first circuit layer; the first circuit layer and the second insulating layer each has a forepart extending beyond a 
Regarding Claim 18, the prior art does not disclose or suggest the claimed touch-sensitive screen comprising: an FPC connector comprising: a first insulating layer, a first circuit layer, a second insulating layer, a third insulating layer, a second circuit layer, and a reinforcing plate; ends of the plurality of conductive strips of the second circuit layer pass through the third insulating layer and are correspondingly connected to the plurality of conductive strips of the first circuit layer; the first circuit layer, the third insulating layer, and the first insulating layer each has a forepart extending beyond a front end of the second insulating layer, along with the remaining elements of the claim.
Regarding Claim 23, the prior art does not disclose or suggest the claimed display device comprising: an FPC connector comprising: a first insulating layer, a first circuit layer, a second insulating layer, a third insulating layer, a second circuit layer; ends of the plurality of conductive strips of the second circuit layer pass through the third insulating layer and are correspondingly connected to the plurality of conductive strips of the first circuit layer; the first circuit layer and the second insulating layer each has a forepart extending beyond a front end of each of the first insulating layer, the third insulating layer, and the second circuit layer, along with the remaining elements of the claim.
Regarding Claim 29, the prior art does not disclose or suggest the claimed display device comprising: an FPC connector comprising: a first insulating layer, a first circuit layer, a second insulating layer, a third insulating layer, a second circuit layer, and a reinforcing plate; ends of the plurality of conductive strips of the second circuit layer pass through the third insulating layer and are correspondingly connected to the plurality of conductive strips of the first circuit layer; the first circuit layer, the third insulating layer, and the first insulating layer each has a forepart extending beyond a front end of the second insulating layer, along with the remaining elements of the claim.

The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Matsumura discloses a forepart of a first circuit layer and an insulative layer extending outwardly beyond other portions of a flexible printed circuit, but does not disclose or suggest the claimed layer arrangement or the claimed forepart arrangement. Oikawa discloses a flexible printed circuit for a display device, with a circuit layer and insulative layers, but does not disclose the layer arrangement as claimed and does not disclose the claimed forepart arrangement. 
Applicant’s Pat. 10,886,652 does not claim the specific forepart arrangement. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833           


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833